DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-13, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeng et al. (US 2019/0131284, as disclosed in previous Office Action).
As for claim 1, Jeng et al. disclose in Figs. 1A-1J and the related text a semiconductor package comprising: 
a first package substrate 120; 
a first semiconductor chip 142 on the first package substrate; an interposer substrate 172 comprising a lower surface facing the first package substrate, an upper surface opposite to the lower surface, and an upper conductive pad 173b in the upper surface; 
a first dam structure 178 on the upper surface of the interposer substrate and extending along an edge of the upper conductive pad 173b, the first dam structure 178 including an inner wall defining an opening 178a; a first molding layer 210 in  (thermally/electrically) contact with the lower and upper surfaces of the interposer substrate and with an outer wall of the first dam structure 178; and 
a conductive connector 240 in the opening of the first dam structure 178 such that the conductive connector 240 contacts the upper conductive pad 173b and the inner wall of the first dam structure 178 (fig. 1J), 
wherein an upper surface of the conductive connector 240 is higher than at least one of an upper surface of the first dam structure 178 or an upper surface of the first molding layer 210, 
wherein the first semiconductor chip 140 is provided between the first package substrate 120 and the interposer substrate 172, and
wherein the first dam structure 178 includes a material different from a material of the molding layer 210 and a material of the conductive connector 240 ([0047], [0053], [0038] and [0060]).  

As for claim 3, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 178 includes an insulating material [0047].  

As for claim 5, Jeng et al. disclose the semiconductor package of claim 1, wherein the upper surface of the first molding layer 210 is coplanar with the upper surface of the first dam structure 178 (fig. 1J).  

As for claim 8, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 178 at least partially overlaps the upper conductive pad 173b in a vertical direction (fig. 1J).  

As for claim 9, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second dam structure (outer 178) on the upper surface of the interposer substrate 172, wherein the upper conductive pad 173b is one of a plurality of conductive pads 173b, the first dam structure (inner 178) in one of a plurality of first dam structures, and the plurality of first dam structures (inner 178) are spaced apart from each other, and wherein each of the first dam structures (inner 178) extends along edges of different upper conductive pads 173b, and wherein the second dam structure (outer 178) encloses the plurality of first dam structures (inner 178) (fig. 1J).  

As for claim 10, Jeng et al. disclose the semiconductor package of claim 9, further comprising: a trench part (trench where 173b formed in) in the upper surface of the interposer substrate 172 between the plurality of first dam structures (inner 178) and the second dam structure (outer 178).  

As for claim 11, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second semiconductor chip 320 connected to the interposer substrate 172 through the conductive connector 240 (fig. 1J).  

As for claim 12, Jeng et al. disclose the semiconductor package of claim 11, further comprising: a second molding layer 350 in (thermally/electrically) contact with the second semiconductor chip 320 and the first molding layer 310 (fig. 1J).  

As for claim 13, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second package substrate 310 connected to the interposer substrate 172 through the conductive connector 240; and 4Atty. Dkt. No. 2557-003247-USU.S. Application No. 17/098,748a second semiconductor chip 320 on the second package substrate 310 (fig. 1J).  

As for claim 21, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 178 includes a solder resist (fig. 1J [0047]).  

As for claim 22, Jeng et al. disclose the semiconductor package of claim 1, the first dam structure 178 physically isolates the upper conductive pad 173b from the molding layer 210 (fig. 1J).


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2018/0082933).
As for claim 1, Ko et al. disclose in Figs. 9-10 and the related text a semiconductor package comprising: 
a first package substrate 141; 
a first semiconductor chip 121 on the first package substrate 141; an interposer substrate 111a/111b comprising a lower surface facing the first package substrate 141, an upper surface opposite to the lower surface, and an upper conductive pad 132/133/112c/113b in the upper surface; 
a first dam structure 190 on the upper surface of the interposer substrate 111a/111b and extending along an edge of the upper conductive pad 132/133/112c/113b, the first dam structure 190 including an inner wall defining an opening (fig. 9); 
a first molding layer 130/135/180 in (thermally/electrically) contact with the lower and upper surfaces of the interposer substrate 111a/111b and with an outer wall of the first dam structure 190; and 
a conductive connector P in the opening of the first dam structure 190 such that the conductive connector P contacts the upper conductive pad 132/133/112c/113b and the inner wall of the first dam structure 190 (FIG. 9), 
wherein an upper surface of the conductive connector 240 is higher than at least one of an upper surface of the first dam structure 190 or an upper surface of the first molding layer 130/135/180 (FIG. 9), 
wherein the first semiconductor chip 121 is provided between the first package substrate 141 and the interposer substrate 111a/111b, and
wherein the first dam structure 190 includes a material different from a material of the molding layer 210 and a material of the conductive connector P ([0072], [0091]-[0092], and [0104]).  

As for claim 6, Ko et al. disclose the semiconductor package of claim 1, wherein the upper conductive pad 132/133/112c/113b is one of a plurality of conductive pads 132/133/112c/113b, the first dam structure 190 is one of a plurality of first dam structures 190 spaced apart from each other (fig. 9), and wherein each of the first dam structures extends along edges of different upper conductive pads 132/133/112c/113b, and wherein the first molding layer 130/135/180  is between (lower surface of) the first dam structures.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al.
As for claim 7, Jeng et al. disclosed the entire claimed invention, as applied in claim 1, except wherein a height of the first dam structure is 5 micrometers to 100 micrometers.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a height of the first dam structure is 5 micrometers to 100 micrometers, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 2, 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. in view of Shih (US 9,922,924 as disclosed in previous Office Action).
As for claim 4, Jeng et al. disclosed the entire claimed invention, as applied in claim 1, except wherein the first dam structure includes a conductive material.  
Shih teach in Figs. 5, 12, 13A and the related text a first dam structure 414 includes a conductive material.  
Jeng et al. and Shih are analogous art because they both are directed semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeng et al. to include the first dam structure includes a conductive material as taught by Shih, in order to improve interconnections. 

As for claims 2 and 14, Jeng et al. disclose in Figs. 1A-1J and the related text a semiconductor package comprising: 
a first package substrate 120; a first semiconductor chip 140 on the first package substrate 120; 
an interposer substrate 172 comprising a lower surface facing the first package substrate 120, an upper surface opposite to the lower surface, and a lower conductive pad (lower 173b) in the lower surface and an upper conductive pad (upper 173b) in the upper surface; 
a first conductive connector 180 between the lower conductive pad (lower 173b) and the first package substrate 120; a first dam structure 178 on the upper surface of the interposer substrate 172 and continuously extending along an edge of the upper conductive pad (upper 173b) and an inner wall defining an opening 178b; and 
a first molding layer 210 in (thermally/electrically) contact with the lower and upper surfaces of the interposer substrate 172 and with an outer wall of the first dam structure 178, the first molding layer 210 comprising a first portion (right/left upper corner) above the upper surface of the interposer substrate 172, the first portion of the first molding layer 210 having an upper surface planar to an upper surface of the ring shape of the first dam structure 178, 
wherein the first semiconductor chip 140 is provided between the first package substrate 120 and the interposer substrate 172, and 
wherein the first dam structure 178 includes a material different from a material of the molding layer 210 and a material of the first conductive connector 180.
Jeng et al. do not disclose the first dam structure having a ring shape.  
Shih teach in Figs. 5, 12, 13A and the related text a first dam structure 220/222a having a ring shape.  
Jeng et al. and Shih are analogous art because they both are directed semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeng et al. to include the first dam structure having a ring shape as taught by Shih, in order to separate conductive elements and prevent short circuit (Col. 5 Lines 50-52 of Shih).

As for claim 15, Jeng et al. disclose the semiconductor package of claim 14, further 5Atty. Dkt. No. 2557-003247-US U.S. Application No. 17/098,748 comprising: a second conductive connector 240 in contact with the inner wall of the first dam structure 178 and the upper conductive pad 173b; a second semiconductor chip 320 on the interposer substrate 172 and connected to the interposer substrate 172 through the second conductive connector 240; and a second molding layer 350 covering a side surface of the second semiconductor chip 320 and (thermally/electrically) contacting the first molding layer 210.  

As for claim 16, Jeng et al. disclose the semiconductor package of claim 14, further comprising: a second conductive connector 240 in contact with an inner wall of the first dam structure 178 and with the upper conductive pad 173b; a second package substrate 310 on the interposer substrate 172, and connected to the interposer substrate 172 through the second conductive connector 240; and a second semiconductor chip 320 on the second package substrate 310 (fig. 1J).  
  
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811